Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/129,422 filed on December 21, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing an avalanche diode, the method comprising:
....
causing the second dopants to diffuse from the trench into the semiconductor region to form a vertical PN junction that extends into the substrate from a major surface of the substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance:
Claim 8: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing an avalanche diode, the method comprising:
....
forming an opening by performing a second deep trench etching process to remove the first material from the trench;
forming a vertical PN junction by filling the opening with a second material comprising a second species of a second doping type opposite to the first doping type; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The following is an examiner’s statement of reasons for allowance:
Claim 15: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing an avalanche diode, the method comprising:
....
the annealing causing the diffusion of the second species into the substrate to form a second doped region surrounding the second trench in the plan view; and wherein the first doped region surrounds and directly contacts the second doped region in the plan view; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for manufacturing an avalanche diode in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 8 and 15 are allowable. Since the independent claims 1, 8 and 15 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-7 of the independent claim 1, the dependent claims 9-14 of the independent claim 8, and the dependent claims 16-19 of the independent claim 15, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 8 and 15 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 8 and 15 are deemed patentable over the prior art.

10. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art, Cheng et al. (2006/0091489 A1) depicts a structure shown in Fig. 5, which discloses PIN junction formed in the trench of the semiconductor substrate, however, does not create a vertical PN junction.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819